People v Belle (2014 NY Slip Op 05443)
People v Belle
2014 NY Slip Op 05443
Decided on July 23, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2012-08017
 (Ind. No. 11-01158)

[*1]The People of the State of New York, respondent,
vAndrew Belle, appellant.
Joseph M. Latino, Croton-on-Hudson, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Hae Jin Liu and Richard Longworth Hecht of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered July 10, 2012, convicting him of sexual abuse in the first degree, assault in the second degree (three counts), and criminal obstruction of breathing or blood circulation, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342, 348), we accord great deference to the factfinder's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we find that, contrary to the defendant's contention, the verdict of guilt as to sexual abuse in the first degree was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The County Court correctly imposed consecutive sentences upon the convictions of sexual abuse in the first degree and assault in the second degree under count three of the indictment. The assault and sexual abuse each constituted separate and distinct acts, and neither was a material element of the other (see People v Burton, 83 AD3d 1562, 1563; People v Green, 298 AD2d 209, 210; People v Williams, 262 AD2d 19, 19-20; Penal Law § 70.25).
MASTRO, J.P., DICKERSON, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court